                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION                                           MDL 2325

Diana Nimmo, et al. v. American Medical Systems, Inc.             2:13-cv-08728

                     MEMORANDUM OPINION AND ORDER

      Pending is a Motion to Dismiss Plaintiff Diana Nimmo’s Complaint with

Prejudice for Failure to Comply with Pre-Trial Order #274, filed March 13, 2019.

[ECF No. 11]. Plaintiff has not responded to this motion or any of the other various

motions on the docket. The court finds, pursuant to Rules 16 and 37 of the Federal

Rules of Civil Procedure and after weighing the factors identified in Wilson v.

Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), plaintiff Diana Nimmo

should be dismissed without prejudice for failure to serve the Plaintiff Fact Sheet in

compliance with the court’s previous pretrial and other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 11] is

GRANTED in part to the extent AMS seeks dismissal of Ms. Nimmo and DENIED

in part insofar as AMS seeks dismissal with prejudice of the entire case. The court

ORDERS that Ms. Nimmo is dismissed without prejudice. The case must remain

open, as Mr. Nimmo remains as a plaintiff. The court further ORDERS that the

motions at ECF Numbers 13 and 15 are DENIED as moot in light of the dismissal of

Ms. Nimmo.
      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her las known address.

                                          ENTER:   June 12, 2019




                                           2
